                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BRENDA CARTER,

                       Plaintiff,

v.                                                           No. 2:19-cv-00266-JCH-KRS

NORTH AMERICAN GOLD
BUREAU LLC,

                       Defendant.

                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on April 29, 2019. At the hearing, the Court adopted the parties’ proposed Joint

Status Report and Provisional Discovery Plan.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of fifty interrogatories per party to the other party with responses due

           thirty days after service.

        (b) Maximum of fifty requests for admission per party to the other party with responses

           due thirty days after service.

        (c) Maximum of ten (10) depositions by each party. Depositions shall not exceed six (6)

           hours unless extended by the parties.

        IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

        (a) Plaintiff’s deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: May 1, 2019;

                                                                                    Scheduling Order
                                                                                         Page 1 of 2
        (b) Defendant’s deadline to amend pleadings or join additional parties in accordance with

               Federal Rule of Civil Procedure 15: June 3, 2019

        (c) Plaintiff’s expert-disclosure deadline: July 1, 2019;

        (d) Defendant’s expert-disclosure: August 15, 2019;

        (e) Termination of discovery: October 31, 2019;

        (f) Motions relating to discovery: Nobember 15, 2019;

        (g) All other motions, including dispositive and Daubert motions: November 22, 2019;

        (h) Pretrial order:      Plaintiff to Defendant by: December 10, 2019;

                                 Defendant to Court by: December 17, 2019.

        IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition beyond

six hours made during the deposition in question. Discovery must be completed on or before the

termination of the discovery deadline. A written discovery request must be propounded by a

date so that the response to that request shall be due on or before the discovery deadline. The

parties are further reminded that the cutoff for motions related to discovery does not relieve the

party of the twenty-one day time period under Local Rule 26.6 to challenge a party’s objections

to answering discovery. The parties are encouraged to review Federal Rule of Procedure

26(a)(2) to ensure they properly disclose all testifying witnesses, not just those for whom a report

is required.

                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 2 of 2
